[Cite as State v. Owsley, 2017-Ohio-7490.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO                                         :   APPEAL NO. C-160586
                                                          TRIAL NO. B-1505289
        Plaintiff-Appellee,                           :

  vs.                                                 :
                                                             O P I N I O N.
JULIUS OWSLEY,                                        :

    Defendant-Appellant.                              :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: September 8, 2017


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

John D. Hill, Jr., for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



C UNNINGHAM , Judge.

       {¶1}    Defendant-appellant Julius Owsley appeals from the order of the

Hamilton County Court of Common Pleas continuing its jurisdiction over him after

finding him incompetent and ordering his commitment to the facility at Summit

Behavioral Heathcare. Because the trial court’s order contains an error affecting the

maximum duration of the court’s continuing jurisdiction, we reverse and remand for

the trial court to correct the order.

       {¶2}    Owsley was indicted for felonious assault in violation of R.C.

2903.11(A)(1), a second-degree felony.    Subsequently, the trial court found him

incompetent to stand trial and ordered him to undergo restoration treatment at the

facility at Twin Valley Behavioral Healthcare for a period of time not to exceed 12

months.

       {¶3}    Months later, on June 7, 2016, the trial court held an R.C. 2945.39

hearing and found there was not a substantial probability that Owsley would become

competent to stand trial even if he were provided a continued course of treatment.

After finding by clear and convincing evidence that Owsley committed the offense of

felonious assault as charged in the indictment and that he “[wa]s a mentally ill

person subject to court order,” the court entered an order retaining jurisdiction over

Owsley and committing Owsley to the facility at Summit Behavioral Healthcare. In

its order, the trial court also indicated that the maximum possible prison term for

Owsley’s offense was “11 years.”

       {¶4}    By operation of R.C. 2945.401(A) and (J)(1)(b), the trial court’s

jurisdiction over Owsley continues until the final termination of the commitment,

which will occur at the expiration of the maximum prison term that Owsley could

have received if he had been convicted of the charged offense, unless the court on an

earlier date terminates the commitment pursuant to R.C. 2945.401(J)(1)(a) or (c).




                                          2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}    In his sole assignment of error, Owsley argues that the trial court’s

June 7, 2016 order was contrary to law because it indicated that the maximum

possible prison term for the version of felonious assault for which he was indicted

was 11 years, when it was actually eight years. He requests that this court reverse the

trial court’s judgment and remand the cause for the correction of the deficiency.

       {¶6}    We hold that the assigned error is meritorious. As conceded by the

state, Owsley was indicted for the second-degree felony version of felonious assault

that carries a maximum penalty of eight years’ imprisonment. Thus, the June 7,

2016 order should have indicated that the maximum possible penalty was an eight-

year term. Because Owsley has demonstrated that the trial court’s June 7, 2016

order was contrary to law, we sustain the assignment of error.

       {¶7}    Accordingly, we reverse the trial court’s judgment and remand the

cause for the trial court to issue a corrected order reflecting that the maximum

penalty for the offense was an eight-year prison term.

                                                Judgment reversed and cause remanded.



MOCK, P.J., and MILLER, J., concur.


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            3